J-A15018-21, J-A15019-21

                             2022 PA Super 14
SANDRA DINARDO A/K/A SANDRA                     IN THE SUPERIOR COURT OF
AFFATATO, AS POWER OF ATTORNEY ON                     PENNSYLVANIA
BEHALF OF COSMO DINARDO

                       Appellee

                  v.

CHRISTIAN KOHLER, M.D., HOSPITAL OF
THE UNIVERSITY OF PENNSYLVANIA,
UNIVERSITY OF PENNSYLVANIA HEALTH
SYSTEM AND TRUSTEES OF THE
UNIVERSITY OF PENNSYLVANIA,

                       Appellants                  No. 1905 EDA 2020


             Appeal from the Order Entered July 20, 2020
         In the Court of Common Pleas of Philadelphia County
                   Civil Division at No: 190700460
_____________________________________________________________

SANDRA DINARDO A/K/A SANDRA                     IN THE SUPERIOR COURT OF
AFFATATO, AS POWER OF ATTORNEY ON                     PENNSYLVANIA
BEHALF OF COSMO DINARDO

                       Appellant

                  v.

CHRISTIAN KOHLER, M.D., HOSPITAL OF
THE UNIVERSITY OF PENNSYLVANIA,
UNIVERSITY OF PENNSYLVANIA HEALTH
SYSTEM AND TRUSTEES OF THE
UNIVERSITY OF PENNSYLVANIA,

                       Appellees                   No. 1906 EDA 2020


               Appeal from the Order Entered July 20, 2020
          In the Court of Common Pleas of Philadelphia County
                    Civil Division at No: 190700460

BEFORE: BOWES, J. STABILE, J. AND MUSMANNO, J.

OPINION BY STABILE, J.:                         FILED JANUARY 26, 2022
J-A15018-21, J-A15019-21



       In this civil action, the mother of a confessed murderer, acting as the

murderer’s power of attorney, alleges that several medical defendants are

liable for negligent psychiatric treatment that they provided to her son in the

months leading up to the murders he committed. The medical defendants

filed preliminary objections seeking dismissal of the mother’s amended

complaint, which the trial court sustained in part and overruled in part. The

parties filed petitions for permission to appeal from this order, which this

Court granted. We consolidate these appeals for disposition under Pa.R.A.P.

513.   We hold that the “no felony conviction recovery” rule articulated in

Holt v. Navarro, 932 A.2d 915 (Pa. Super. 2007), precludes all of Mother’s

demands for monetary recovery.       Thus, the trial court erred by failing to

dismiss the amended complaint in its entirety.

       On July 3, 2019, Sandra DiNardo (“Mother”) filed a writ of summons

on behalf of Cosmo DiNardo (“Son”) against (1) Christian Kohler, M.D., (2)

Hospital of the University of Pennsylvania, (3) University of Pennsylvania

Health System, and (4) Trustees of the University of Pennsylvania

(collectively “the Medical Defendants”).       Subsequently, Mother filed a

complaint, and then an amended complaint, asserting that Son committed

four murders between July 5, 2017 and July 7, 2017 due to the Medical

Defendants’ negligent psychiatric care from December 2016 onward.

       The amended complaint admits that Son pled guilty to committing four

murders, Amended Complaint at ¶ 68, “confessed to killing the four men,”

id. at ¶ 108, and “will spend the remainder of his life in state prison.” Id. at

                                     -2-
J-A15018-21, J-A15019-21



¶ 202(d). The four victims’ families have filed civil actions against Son that

are awaiting disposition. Id. at ¶¶ 109-113.

      The first two counts of the amended complaint allege that all

defendants are liable for “indemnification” and “gross negligence—emotional

and physical pain.”   The count for indemnification seeks recovery for (1)

attorney fees and litigation costs associated with defense of the criminal

prosecution and civil actions brought by estates of individuals whom Son

pleaded guilty to killing, and (2) money that Son pays to the decedents’

estates in the civil actions against him.   The count for gross negligence

alleges that as a “direct and proximate result of [the Medical Defendants’]

gross negligence,” Son sustained the following damages:

      a. Severe emotional distress and physical pain from living with
      the knowledge that he murdered four individuals while in an
      otherwise treatable psychopathologic state;

      b. Severe emotional distress and physical pain knowing his
      family’s businesses suffered irreparable harm due to his actions
      while in a psychotic state;

      c. Severe emotional distress and physical pain knowing his
      family will bear the costs of litigation and judgment due to the
      murders committed while in a psychotic state;

      d. Severe emotional distress and physical pain knowing he will
      spend the remainder of his life in state prison.

Amended Complaint at ¶ 202.      We will refer to these alleged damages as

“compensatory damages.”




                                    -3-
J-A15018-21, J-A15019-21


        The third and final count of the amended complaint is against only one

defendant, the Trustees of the University of Pennsylvania, and alleges that

the Trustees were liable for “the damages described in this complaint,” id. at

¶ 226, that is, compensatory damages and indemnification.1

        The Medical Defendants filed preliminary objections in the nature of

demurrers to the amended complaint, arguing that liability was unavailable

under Pennsylvania’s “no felony conviction recovery” rule.                 The Medical

Defendants asserted that Son pled guilty to all four murders in the Court of

Common Pleas of Bucks County. In addition, the Medical Defendants added

a detail that the amended complaint did not mention, i.e., Son was convicted

of four counts of first-degree murder. See Medical Defendants’ Preliminary

Objections, Introductory Statement at ¶¶ 4, 8-9 & n.1.                Attached as an

exhibit to the preliminary objections was the transcript from Son’s guilty

plea and sentencing hearing (“Transcript”).

        Mother   filed   preliminary     objections   to   the   Medical   Defendants’

preliminary objections. Therein, Mother requested that the trial court strike

the Transcript, because it was not attached to the Amended Complaint and

the court could only consider matters arising out of the complaint. Mother’s

Preliminary Objections to Medical Defendants’ Preliminary Objections at ¶¶

9, 11. Mother also asked the court to strike paragraphs 3, 4, 9-12 and 17 of

____________________________________________


1   The amended complaint does not seek punitive damages.



                                           -4-
J-A15018-21, J-A15019-21


the Medical Defendants’ preliminary objections on the ground that they

“rel[ied] solely on the [Transcript].” Id. at ¶ 13. Mother did not, however,

ask the court to strike multiple paragraphs in the Medical Defendants’

preliminary objections—such as the Introductory Statement and paragraphs

15, 33 and 34—which stated that Son had been convicted of first-degree

murder.

       In an opinion and order entered on July 20, 2020, the trial court took

judicial notice of the fact that Son was convicted of first-degree murder,

noting that “we may take judicial notice of prior court proceedings

referenced in [the amended] complaint.” Trial Court Opinion, 12/28/20, at 2

n.2 (citing Joyce v. Erie Ins. Co., 74 A.3d 157, 163 (Pa. Super. 2013)).

       The trial court sustained in part Mother’s preliminary objections by

striking the Transcript as well as paragraphs 11 and 12 of the Medical

Defendants’ preliminary objections.2           In the same order, the trial court

sustained the Medical Defendants’ demurrers to Mother’s demands for

indemnification and attorney fees but overruled their demurrer to Mother’s

demand for compensatory damages.               The court reasoned that the right to

indemnification and attorney fees “rests with a party who without active

fault on his own has been compelled, by reason of some legal obligation, to

____________________________________________


2None of the parties challenge this portion of the trial court’s order in these
appeals.




                                           -5-
J-A15018-21, J-A15019-21


pay damages occasioned by the legal negligence of another, and for which

he is only secondarily liable.”   Trial Court Opinion, 12/28/20, at 6 (citing

Vattimo v. Bucks County Hospital, 465 A.2d 1231 (Pa. 1983)).            Son’s

guilty plea, the court stated, demonstrated his “active part in the events

which resulted in injury,” id. at 7, thus precluding Mother’s claim for

indemnification and attorney fees. On the other hand, the court declined to

dismiss Mother’s claim for compensatory damages by drawing a distinction

between this claim and Mother’s claims for indemnification and attorney

fees.   Mother’s claims for indemnification and attorney fees were “injuries

directly caused by [Son’s] criminal acts that are not recoverable under

Pennsylvania law,” id. at 10, but Mother’s claim for compensatory damages

“[were] not directly attributable to [Son’s] criminal convictions, but instead

may have been caused directly (or indirectly) by [the Medical Defendants’]

negligence . . .” Id. at 10-11.

        The Medical Defendants filed a motion for partial reconsideration of

this order, and Mother filed a response.      On August 4, 2020, the court

denied reconsideration but granted the alternative relief requested, i.e.,

amendment of the order to certify this case for immediate appeal.        Both

Mother and the Medical Defendants filed petitions for allowance of

interlocutory appeal with this Court.      On October 26, 2020, this Court

granted both petitions and docketed the appeals at the above-captioned




                                     -6-
J-A15018-21, J-A15019-21


numbers. All parties and the trial court complied with Pa.R.A.P. 1925. We

now consolidate these appeals for purposes of disposition.

      The Medical Defendants raise a single issue in their appeal:

      Whether the Trial Court erred in overruling [the Medical]
      Defendants’ Preliminary Objections to [Mother’s] Amended
      Complaint seeking dismissal of all claims for damages related to
      alleged emotional distress, pain and other personal injuries,
      where [Mother’s] alleged damages are the collateral
      consequences of admitted criminal conduct and felony
      convictions based on the facts as pleaded in [Mother’s] Amended
      Complaint?

Medical Defendants’ Brief at 6.

      Mother raises two issues in her appeal:

      1. Did the Trial Court err in sustaining preliminary objections to
      [Son’s] legal process damages in a suit where patient engaged in
      criminal conduct, without active          fault, because     [his]
      psychiatrist’s gross negligence caused him to devolve into
      violent, homicidal psychosis?

      2. Did the Trial Court err by failing to accept as true [Mother’s]
      averments that [Son] was not at active fault when ruling on a
      demurrer?

Mother’s Brief at 6.

      In their lone argument, the Medical Defendants contend that the trial

court erred in overruling their preliminary objection seeking dismissal of all

claims for compensatory damages.        The Medical Defendants argue that

Mother is barred from recovery under Pennsylvania’s felony rule, which

precludes convicted felons from collecting damages that would not have

resulted absent the criminal conviction.        We agree with the Medical

Defendants.

                                    -7-
J-A15018-21, J-A15019-21


       This Court reviews an order sustaining or overruling preliminary

objections for an error of law, and in so doing, it must apply the same

standard as the trial court. Richmond v. McHale, 35 A.3d 779, 783 (Pa.

Super. 2012). Preliminary objections in the nature of a demurrer

       test the legal sufficiency of the complaint. When considering
       preliminary objections, all material facts set forth in the
       challenged pleadings are admitted as true, as well as all
       inferences reasonably deducible therefrom.                Preliminary
       objections which seek the dismissal of a cause of action should
       be sustained only in cases in which it is clear and free from
       doubt that the pleader will be unable to prove facts legally
       sufficient to establish the right to relief. If any doubt exists as to
       whether a demurrer should be sustained, it should be resolved in
       favor of overruling the preliminary objections.

Id.

       Like the trial court, we take judicial notice of a fact not expressly

mentioned in the amended complaint, Appellant’s conviction for first-degree

murders. This Court has held that “we may take judicial notice of prior court

proceedings referenced in [the amended] complaint.”            Joyce, 74 A.3d at

163.     The    amended     complaint   repeatedly    refers   to   Son’s   criminal

proceedings, and implicitly acknowledges that Son was convicted of four

murders, by averring that Son pled guilty to committing four murders,

“confessed to killing the four men” and “will spend the remainder of his life

in state prison.” Amended Complaint at ¶¶ 68, 108, 202(d). Accordingly,




                                        -8-
J-A15018-21, J-A15019-21


we find it proper to take explicit judicial notice of the disposition of these

proceedings, Son’s conviction for four first-degree murders.3

       The “no felony conviction recovery” rule enunciated in Holt v.

Navarro, 932 A.2d 915 (Pa. Super. 2007), “applies to discourage courts

from assisting convicted felons in collecting damages that would not have

occurred absent the criminal conviction.”        Id. at 920 (citing, inter alia,

Mineo v. Eureka Sec. Fire & Marine Ins. Co., 125 A.2d 612 (Pa. Super.

1956)).    Holt explains that this rule is a “common law principle that a

person should not be permitted to benefit by his own wrongdoing,

particularly his own crimes, [and it] prevents a plaintiff from recovering

losses which flowed from those criminal acts.” Id.

       In Holt, the appellee was committed to a hospital for mental health

evaluation after experiencing schizophrenic episodes.      While en route to a

psychiatric facility, he escaped from an ambulance and carjacked a vehicle,

striking the vehicle owner in the process.       The appellee was convicted of

robbery and simple assault. He brought a civil action against the ambulance

service for negligently transporting him and failing to restrain him, thus



____________________________________________


3 We also note that in her appellate briefs, Mother does not raise any
objection to (1) the trial court’s decision to take judicial notice of Son’s
convictions, or (2) the Medical Defendants’ statements in their preliminary
objections below and their appellate briefs that Son stands convicted of first-
degree murders.



                                           -9-
J-A15018-21, J-A15019-21


enabling him to flee the vehicle when the doors were opened.         He sought

damages

      for loss of potential earnings, claiming he was no longer able to
      pursue or sustain desired employment opportunities due to his
      criminal convictions. Appellee alleged Appellant was negligent in
      transporting Appellee and, but for Appellant’s negligence,
      Appellee would not have committed criminal acts and suffered a
      diminished earning capacity as a result of his criminal
      convictions.

Id. at 923. The appellee obtained a verdict of $350,000. On appeal, this

Court reversed and held that Pennsylvania’s “no felony conviction recovery

rule” required entry of judgment n.o.v. in favor of the appellant.

      Under the “no felony conviction recovery” rule, the law precludes
      Appellee from benefiting in a civil suit flowing from his criminal
      convictions. Appellee’s convictions for robbery, a second degree
      felony, and simple assault, a second degree misdemeanor, are
      serious criminal offenses. We hold that, as a matter of law,
      Appellant cannot be liable for the collateral consequences of
      Appellee’s criminal convictions.

Id.

      In Mineo, two restaurant owners were convicted of burning down their

restaurant.    Shortly before the fire, the owners had purchased four

insurance policies on the restaurant. After their arrest, they assigned their

rights under the policies to a third party. The third party initiated an action

against the insurance companies to recover damages caused by the owners’

arson.   Following trial, a jury returned a verdict in the third party’s favor.

On appeal, this Court addressed whether an assignee of an insured can

recover for damages caused by a fire that the insured was criminally


                                    - 10 -
J-A15018-21, J-A15019-21


convicted of setting. We concluded that “[t]he assignee in an assignment of

a fire insurance policy made subsequent to a fire stands in the identical

position of the insured and his rights cannot rise above the insured.”              Id.,

125 A.2d at 614.      We reasoned that it violates public policy to permit a

person convicted of a serious crime to collect damages that would not have

occurred absent the criminal conviction.

       The insureds have had their day in court with the opportunity to
       produce their witnesses, to examine and cross examine
       witnesses and to appeal from the judgment and to be acquitted
       unless the evidence established their guilt beyond a reasonable
       doubt.

       To now permit them to recover for the loss which they have
       been convicted of fraudulently causing would be against public
       policy. It would tend to destroy the confidence of the public in
       the efficiency of the courts; it would stir up litigation that would
       reopen tried issues; it would impress the public with the belief
       that the results of trials of the gravest nature were so uncertain
       that the innocent could not escape condemnation; and it would
       convince the public that the courts themselves have no
       confidence in the judicial processes. We are of the opinion that
       when one is convicted of a felony and subsequently attempts to
       benefit from the commission, the record of his guilt should be a
       bar to his recovery.

Id. at 617–18.      Consequently, we reversed the judgment in favor of the

third party and granted the insurance companies’ motions for judgment

n.o.v. Id. at 618.

       Based on our review of the amended complaint in the light most

favorable to Mother, along with Son’s convictions for first-degree murder, we

hold   that   the   amended   complaint    fails   to   state   a   valid   claim    for

compensatory damages pursuant to the “no felony conviction recovery” rule.

                                      - 11 -
J-A15018-21, J-A15019-21


The amended complaint alleges that Son seeks recovery for emotional

distress and pain because (1) he murdered four men; (2) his family's

business suffered harm because of the murders he committed; (3) his family

has and will incur litigation and other costs because of the murders he

committed; and (4) he will be imprisoned for the rest of his life. Amended

Complaint at ¶ 202.      Through this allegation, the amended complaint

expressly links Son’s compensatory damages to murders for which he has

been convicted and sentenced.     Under the “no felony conviction recovery”

rule articulated in Holt and Mineo, these alleged damages are not

actionable because they flow from his own criminal conduct for which he has

been convicted. It is obvious that the “no felony conviction recovery” rule

not only applies in cases of felonies but also in cases such as this, where the

individual commits the even more heinous offense of murder.

      Mother argues that the “no felony conviction recovery” rule does not

apply because this rule only bars recovery when a party seeks to “profit”

from his crime. Mother’s Brief as Appellee, at 16. Son, Mother claims, is not

seeking to “profit” from his crime but is only seeking “compensation” for his

losses. Id. at 17. This argument is an exercise in semantics. Regardless of

whether these alleged damages are labeled “compensation” or “profit,” the

critical point is that they flow from criminal conduct underlying Son’s

convictions for first-degree murder. As such, they are not recoverable under

the “no felony conviction recovery” rule.


                                    - 12 -
J-A15018-21, J-A15019-21


      Relying on Vattimo, supra, and Laskowski v. U.S. Department of

Veterans Affairs, 918 F.Supp.2d 301 (M.D. Pa. 2013), the trial court

declined to dismiss Mother’s claim for compensatory damages on the ground

that they were not directly attributable to Son’s convictions but might have

been caused by the Medical Defendants’ negligence.             Vattimo and

Laskowski are distinguishable from the present case.

      In Vattimo, James Vattimo was admitted to a hospital’s psychiatric

ward after exhibiting bizarre behavior, including an abnormal fascination

with fire, and he was diagnosed with paranoid schizophrenia.          Vattimo

started a fire in his hospital room that killed the other patient in the room.

He was charged with murder and arson but was found not guilty by reason

of insanity. His parents sued the hospital for negligence, and he was joined

as an additional defendant. His parents requested damages for items similar

to those demanded in the present case: legal expenses incurred in the

defense of Vattimo’s criminal prosecution and the civil action, indemnity for

any judgment against Vattimo in the civil action, and damages for Vattimo’s

physical and emotional injuries.    The trial court sustained the hospital’s

preliminary objections to the parents’ complaint, but the Commonwealth

Court reversed. Our Supreme Court affirmed in part and reversed in part.

Justice Flaherty’s plurality opinion announcing the judgment of the Court

held that the parents could proceed with their claims to recover costs

associated with Vattimo’s medical and psychiatric care, as well as damages


                                    - 13 -
J-A15018-21, J-A15019-21


asserted on his behalf for mental anguish, loss of employment and public

humiliation. Id., 465 A.2d at 1237-38. However, the Court precluded the

claims for indemnity and recovery of legal defense costs.4

       The difference between Vattimo and the present case is that James

Vattimo was found not guilty by reason of insanity, whereas Son was

convicted of four first-degree murders.            Since there was no conviction in

Vattimo, the “no felony conviction recovery” rule did not apply in that case.

Here, however, the “no felony conviction recovery” rule clearly does apply

due to Son’s murder convictions.

       In Laskowski, the plaintiff, a veteran, brought an action under the

Federal Tort Claims Act alleging that the Department of Veteran Affairs

committed professional negligence in treating him for post-traumatic stress

disorder (“PTSD”). The plaintiff had been honorably discharged, but several

months later, he was arrested for burglary after breaking into a pharmacy

and stealing drugs. Subsequently, the plaintiff entered ARD and the court

dismissed all charges against him.             Thus, as in Vattimo, but unlike the

present case, there was no criminal conviction.
____________________________________________


4 Judge Hutchinson filed an opinion that Justice Flaherty joined, and Chief
Justice Roberts filed a concurring opinion. Justices Nix (joined by Justice
McDermott), Larsen and Zappala filed separate opinions concurring in part
and dissenting in part. Five of the seven justices agreed that the parents
could not seek damages for indemnity and defense costs in the criminal and
civil actions, while five of the seven justices agreed that claims for
compensatory damages should not have been dismissed via preliminary
objections.



                                          - 14 -
J-A15018-21, J-A15019-21


      For these reasons, Vattimo and Laskowski are inapposite, the “no

felony conviction rule” articulated in Holt and Mineo governs this case, and

the amended complaint’s demand for compensatory damages fails as a

matter of law. We therefore find in favor of the Medical Defendants on the

sole argument in their appeal.

      We next address the first argument in Mother’s appeal, a claim that

the trial court erred in sustaining the Medical Defendants’ preliminary

objections to Mother’s claim for indemnification, which the amended

complaint defines as payment of judgments to the victims’ estates and

payment of fees to counsel for representation in Son’s criminal and civil

cases. We reach the same result as the trial court but for a different reason.

      The trial court opined that Vattimo precluded Mother’s claims for

indemnification:

      The Supreme Court acknowledged [in Vattimo] that the
      rationale of imposing vicarious liability under Section 914(2),
      which is to promote safety and avoid accidents, would seem to
      apply in Vattimo where a hospital arguably stands in the shoes
      of an employer who has assumed control and “should and could
      have prevented” the resulting injury.          Nevertheless, the
      Supreme Court concluded that “decided” Pennsylvania case law
      provides no authority for indemnity recovery under the
      circumstances present in Vattimo. The right to indemnity rests
      with a party who “without active fault on his own part has been
      compelled, by reasons of some legal obligation, to pay damages
      occasioned by the initial negligence of another, and for which he
      himself is only secondarily liable.” Id. at 1236[.] Because the
      Complaint admitted that Mr. Vattimo despite being found not
      guilty played an active “part” in the events which resulted in
      injury, the Supreme Court determined that he could not recover
      damages occasioned by the legal process, whether civil or
      criminal. Id.

                                    - 15 -
J-A15018-21, J-A15019-21



       Here, in contrast, [Son] admits that he pleaded guilty to murder
       and he participated in the events which resulted in the four
       homicides—thus playing even more of an active “part” than Mr.
       Vattimo did in causing injury. We therefore find no basis upon
       which we can legally distinguish Vattimo. If Mr. Vattimo, a
       person found to be not guilty by reason of insanity, has no right
       to recover on a claim for indemnification for legal process
       damages related to the conduct that formed the basis of the
       criminal proceedings, then [Son]—who pleaded guilty and was
       convicted of murder—is certainly not entitled to recover
       attorneys' fees or indemnification for other damages related to
       the civil or criminal legal process. Moreover, [Son’s] guilty plea
       establishes his “active part in the events which resulted in
       injury” despite the Amended Complaint’s pleadings to the
       contrary. Id. at 1236[.]

Trial Court Opinion, 12/28/20, at 6-7.

       In our view, the “no felony conviction recovery rule,” instead of

Vattimo, furnishes the proper basis for affirming the dismissal of Mother’s

claims for indemnification.5       Vattimo’s bar against indemnification applies

when an individual is not convicted of a felony yet plays an active part in

causing injury. Vattimo does not extend to cases, however, in which the

individual is actually convicted of a felony (or worse). In such cases, the “no

felony   conviction     recovery     rule”     is   the   correct   basis   for   denying

indemnification, because this rule precludes individuals convicted of felonies

(or worse) from recovering all “losses” flowing from their criminal acts.

Holt, 932 A.2d at 920. While the losses held non-recoverable in Holt were

____________________________________________


5 See Commonwealth v. Reid, 259 A.3d 395, 406 (Pa. 2021) (appellate
court may affirm valid order for any reason).



                                          - 16 -
J-A15018-21, J-A15019-21


compensatory damages, this rule applies with equal force to other “losses”

that   “flow[]    from     [the   individual’s]    criminal   acts,”   id.,   such    as

indemnification.      Mother seeks indemnification for losses caused by her

payments to the victims’ estates6 or to attorneys for representing Son in

criminal and civil actions. Because these losses flow from Son’s criminal acts

that gave rise to his criminal convictions, Mother’s claim for indemnification

meets the same fate under the “no felony conviction recovery rule” as her

claim for compensatory damages—no recovery is available as a matter of

law.

       Accordingly, we affirm the portion of the order sustaining the Medical

Defendants’ demurrers to Mother’s claims for indemnification and attorney

fees, and we reverse the portion of the order overruling the Medical

Defendants’ demurrer to Mother’s claims for compensatory damages.                    The

combined effect of these decisions is to compel dismissal of the amended

complaint in its entirety due to Mother’s failure to state a valid claim for any

type of monetary relief.7

       Order affirmed in part and reversed in part.             Amended complaint

dismissed in its entirety. Jurisdiction relinquished.
____________________________________________


6At present, we are unaware whether any payments to the victims’ estates
have taken place.

7 As a result, we need not address Mother’s second argument, a claim that
the trial court erred by failing to accept the averment in the amended
complaint that Son was not actively at fault.



                                          - 17 -
J-A15018-21, J-A15019-21


      Judge Musmanno did not participate in the consideration or decision of

this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/26/2022




                                   - 18 -